Case 2:19-cv-00255-JRG Document 4 Filed 10/01/19 Page 1 of 1 PageID #: 8




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS

                             Marshall            DIVISION


    Fractus, S.A.                            '
                                             '
                                             '
                                             '
                                             '
    vs.                                      '      Case:    2:19-cv-255-JRG
                                             '
    T-Mobile US, Inc. et al                  '
                                             '
                                             '
     .                                       '
                                             '


                        ORDER TO PURCHASE JURY MEALS

          In the interest of justice, jurors are ordered to remain together during breaks and
 meals in the above-mentioned case during deliberations. The deputy-in-charge or
                                                                    8 jurors until a
 courtroom deputy is authorized to purchase meals for sequestered _____
 verdict is rendered to this Court.

          So ORDERED and SIGNED this 1st day of October, 2019.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE
